

113 S1776 IS: Rural Spectrum Accessibility Act of 2013
U.S. Senate
2013-11-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS1st SessionS. 1776IN THE SENATE OF THE UNITED STATESNovember 21, 2013Ms. Klobuchar (for herself and Mrs. Fischer) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationA BILLTo encourage spectrum licensees to make unused spectrum
		  available for use by rural and smaller carriers in order to expand wireless
		  coverage. 1.Short
			 titleThis Act may be cited as
			 the Rural Spectrum Accessibility Act
			 of 2013.2.Extension of
			 licensesSection 307 of the
			 Communications Act of 1934 (47 U.S.C. 307) is amended by adding at the end the
			 following:(g)Extension of
				licenses(1)Definitions(A)In generalFor
				purposes of this subsection—(i)the term
				rural area means any area other than—(I)an area described
				in clause (i) or (ii) of section 343(a)(13)(A) of the Consolidated Farm and
				Rural Development Act (7 U.S.C. 1991(a)(13)(A)); and(II)a city, town, or
				incorporated area that has a population of greater than 20,000 inhabitants;
				and(ii)the term
				small carrier means a carrier with not more than 1,500 employees.(B)Calculation of number of employeesFor purposes of subparagraph (A)(ii), the number of employees of a carrier shall be determined in accordance with section 121.106 of   title 13, Code of Federal Regulations,  or any successor thereto.(2)Establishment
				of programNot later than 90 days after the date of enactment of
				Rural Spectrum Accessibility Act of
				2013, the Commission shall establish a program under which a
				carrier that receives a license under this section may partition or
				disaggregate the license in order to make unused spectrum available to small
				carriers or carriers serving a rural area.(3)Extension of
				license termAny carrier that receives a license under this
				section and participates in the program established under paragraph (2) shall
				receive a 3-year extension of the license granted under this
				section..